Title: To Thomas Jefferson from John Jay, 27 July 1787
From: Jay, John
To: Jefferson, Thomas



Sir
Office of foreign Affairs 27th. July 1787

You will herewith receive another Letter from me of this Date together with the Commission mentioned in it; both of them are in Pursuance of the Ideas suggested in your Letter of the 9th. January last. If the whole Subject should be reconsidered, and a new Convention formed, it is the Pleasure of Congress that the Duties, Powers and Privileges of Consuls, Vice Consuls, Agents and Commissaries be accurately delineated, and that they be as much circumscribed and limited as the proper Objects of their Appointment will admit, and the Court of France will consent to. How far it may be in your Power to obtain a Convention perfectly unexceptionable, must depend on several Circumstances not yet decided. Congress confide fully in your Talents and Discretion, and they will ratify any Convention that is not liable to more Objections than the one already in part concluded, provided that an Article limiting its Duration to a Term not exceeding twelve Years be inserted.
I have the Honor to be &c:

John Jay

